Citation Nr: 1646977	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for acid reflux/hiatal hernia.

2. Entitlement to service connection for Hepatitis A.

3. Entitlement to service connection for bilateral hand disability.

4. Entitlement to an initial evaluation in excess of 10 percent for hypertension with constipation and erectile dysfunction.

5. Entitlement to an initial compensable rating for a right eye cataract.

6. Entitlement to an initial compensable evaluation for hemorrhoids.

7. Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

8. Entitlement to an initial compensable evaluation for restless leg syndrome.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2009, January 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

The Veteran's testimony at his July 2012 videoconference hearing included the withdrawal of the issue of entitlement to an initial compensable rating for bilateral little finger disability; a transcript of the hearing is of record.

In February 2013, the Board granted service connection for epididymitis, dismissed the claim for increased ratings for the bilateral little finger disability at the Veteran's request, and remanded the issues listed above for additional development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's private provider indicated that the Veteran has been treated for acid reflux since 2008, within one year of separation of service; the Veteran reported suffering the same symptoms during service prior to her diagnosis.

2. The Veteran does not have any residuals of Hepatitis A.

3. The Veteran does not have a bilateral hand disability.

4. The Veteran does not have diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

5. At no time during the pendency of the claim, has the Veteran's vision been at least 20/40 in one eye and 20/50 in the other.

6. The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

7. The Veteran's symptoms of bilateral plantar fasciitis have been moderate in degree during the entire pendency of the claim.

8. The Veteran's restless leg syndrome has been manifested primarily by symptomatology more nearly approximating a moderate disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for acid reflux/hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for Hepatitis A have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for an initial disability rating in excess of 10 percent for hypertension with constipation have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2015).

5. The criteria for an initial compensable rating for right eye cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.84a, Diagnostic Codes 6028 (prior to December 10, 2008).

6. The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

7. The criteria for an initial 10 percent rating for plantar fasciitis have been met for each foot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 and 5310 (2015).

8. The criteria for an initial 10 percent rating for restless leg syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8103, 8622-8522 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




A. Acid Reflux

The Veteran seeks service connection for acid reflux/hiatal hernia.  Regarding acid reflux, the Veteran reported having symptoms of heartburn after eating and in the morning.  He was taking over-the-counter (OTC) antacids and Nexium.  In a July 2010 note, the Veteran's private provider, Dr. S.K., noted the Veteran started taking Nexium in 2008 for acid reflux.  She later changed the prescription.  In a March 2011 statement, the Veteran reported that he was treated for acid reflux within one year of separation from service as noted in treatment records from Dr. S.K, which show prescription of Nexium.  He stated that his medication was later changed to Omeprazole.  During his hearing before the Board, the Veteran testified that he was diagnosed with acid reflux in 2009.  He described his symptoms and stated that he had similar symptoms during service that he treated with antacid tablets.  

In this case, the evidence shows the Veteran was diagnosed with acid reflux within one year of separation from service.  Further, the Veteran is competent to report symptoms experienced during service, which were later diagnosed as acid reflux.  The Board finds his statements credible.  Therefore, based on the foregoing, the Board finds the Veteran's acid reflux manifested during service and that service connection for acid reflux is warranted.  The appeal is granted.

B. Hepatitis A and Hands

The Veteran seeks service connection for hepatitis A and a bilateral hand disability.  As noted above, the first element required for service connection is a current disability.  Unfortunately, treatment records do not show that the Veteran has either of the claimed disabilities.

During his hearing before the Board, the Veteran testified that he was told he would always have a trace of Hepatitis A in his blood and could never donate blood again.  He did not know of any residuals of the liver or current diagnosis of Hepatitis A.  He testified that he has not been treated for Hepatitides A since service.  While the Veteran was treated for Hepatitis A during service, the January 2008 and April 2015 examiners explained that the condition resolved in 1990 without sequela.

Regarding the bilateral hand disability, the Veteran indicated that he had bilateral degenerative joint disease.  In a July 2009 letter from Dr. S.Y.W., he indicated that the Veteran had painless hypertrophy of his IP joints in both hands.  The diagnosis was bilateral hand degenerative joint disease, early.  However, X-ray evidence of degenerative joint disease was not provided.  In his substantive appeal, VA Form 9, the Veteran indicated that he had osteoarthritis in his hands and that he had pain on a daily basis during service.

During his hearing before the Board, the Veteran testified that he was diagnosed with bilateral hand arthritis in 2009.  He said he had problems with his hands during service, including swelling and pain.  The Board observes that neither the January 2008 nor the May 2015 VA examiners found evidence of degenerative joint disease of either hand.  The May 2015 examiner specifically noted that x-rays were normal with no evidence of the condition.  She stated that the examination and x-rays do not document any ongoing arthritis of the hands.  Further, she observed that VA treatment records from 2009 to present do not document any ongoing chronic complaints or disability of the bilateral hands.  

The Board has considered the Veteran's assertions that he still has Hepatitis A in his blood stream and his reports related to degenerative joint disease of his hands.  However, he is not competent to opine as to the existence of either condition as neither condition is readily observed by laypersons and cannot be detected without specialized testing.  In this case, medical testing has determined that he does not have residuals of Hepatitis A or degenerative joint disease of either hand.  Consequently, his lay statements are not probative.

Consequently, without current disabilities of the hands and without residuals of Hepatitis A, the Board cannot find that the Veteran has current disabilities subject to service connection.  The preponderance of the evidence is against the claim and consequently, his claims must be denied.



II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Hypertension with Headaches, Constipation and Erectile Dysfunction

The Veteran seeks an initial rating in excess of 10 percent for hypertension, which is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

Service treatment records show the Veteran's blood pressure was 134/88 in June 2007 and 143/94 in July 2007.

In January 2008, the VA examiner noted the Veteran's home blood pressure readings averaged 142/88.  His only symptom of hypertension had been moderately-severe intermittent headaches with elevated blood pressure.  Blood pressure readings were 131/90, 136/82, and 160/92.  The examiner stated that the condition was not optimally controlled despite medication changes.

In September 2009, blood pressure readings were 163/107 to 174/102.  Eight days later, readings were 138/84 and 135/88.  

In November 2011, preoperative reports for the Veteran's cystoscopy and cystometrogram (CMG) showed blood pressure at 191/103, 180/99, and 190/116.  The provider decided to send the Veteran to the emergency room for observation when the final reading was 200/120 and perform the procedures later.

During his hearing, the Veteran stated that he should receive an increased rating for hypertension due to associated headaches.  Notably, he was granted a separate rating for headaches in May 2015.  He also testified that he was on medication for his hypertension and was disqualified for duty due to the condition.  Regarding constipation, he stated that he takes a laxative 3 to 4 times a month in addition to taking medication to soften his stool.

The April 2015 VA examination report shows the Veteran has required blood pressure medication adjustment; however, recent VA treatment notes state his hypertension is controlled.  Blood pressure readings were 115/80, 125/85, and 120/80.  The average was 120/81.  The examiner stated that the condition does not impact the Veteran's ability to work.

The Board has considered the Veteran's lay statements regarding his hypertension as well as the medical evidence, but finds that a rating in excess of 10 percent is not warranted for hypertension.  He has not been shown to have diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board again notes that the Veteran's complaints during his hearing suggested an increased rating was warranted based on his headaches.  However, as noted above, the RO granted a separate rating for headaches in May 2015.

The Board has also considered the complaints related to his constipation.  However, the Board cannot find that his episodes of constipation cause significant impact, if any, on his hypertension.  Further, the Veteran has been rated separately for hemorrhoids due to constipation.  As such, a separate rating for constipation is not warranted.

Regarding erectile dysfunction, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.  He is not entitled to a separate rating for erectile dysfunction under 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 because at no point has the Veteran's erectile dysfunction been resulted in deformity of the penis with loss of erectile power.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms of hypertension with constipation are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the Veteran has submitted no evidence showing that his hypertension with constipation has markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

B. Right Eye

The Veteran seeks an initial compensable rating for a right eye cataract, rated under 4.84a, Diagnostic Code 6028.  During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543-66554 (November 10, 2008).  Thus the former Diagnostic Code 6028 is applicable in the instant case.

The former Diagnostic Code 6028 addresses senile and other cataracts.  Pre-operative cataracts are rated on impairment of vision, Diagnostic Codes 6061-6079.  See 38 C.F.R. § 4.84a (prior to December 10, 2008).  As to visual acuity, the best distance vision after the best correction by glasses will be the basis for rating.  38 C.F.R. § 4.75 (prior to December 2008).

For a compensable rating under Diagnostic Codes 6061-6079, the Veteran's vision must be at least 20/40 in one eye and 20/50 in the other.  At no time during the pendency of the claim has the Veteran's corrected vision met this standard.  Treatment records, to include the February 2008 and April 2015 VA examination reports, indicate that his vision has been 20/40 or better in both eyes during the entire pendency of the claim.  

During his hearing the Veteran testified that he had floaters in his eyes as a result of a steroid treatment administered during service.  He indicated that his vision had worsened, but he was not sure why.

The Board has considered the Veteran's complaints, but finds that his reports are not sufficient to warrant a compensable rating for his right eye cataract.  Treatment records do not indicate that his report of floaters have caused impaired vision to the extent that a compensable rating is warranted.  Further, his vision has not been at least 20/40 in one eye and 20/50 in the other.   As such, the Board cannot find that a compensable rating for the right eye cataract is warranted at this time.  

Regarding extraschedular consideration, the Veteran has submitted no evidence showing that his right eye cataract has markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

C. Hemorrhoids

The Veteran's hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Pursuant to Diagnostic Code 7336, a noncompensable, zero percent rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Private treatment records show the Veteran was treated for rectal bleeding in July 2007.  During his January 2008 VA examination, the Veteran reported intermittent itching.  No other symptoms were reported or observed.  One internal hemorrhoid was noted. 

In his notice of disagreement, the Veteran reported that his hemorrhoids would bleed and protrude out of his rectum.  He indicated that he had to take daily medication to soften his stool to prevent bleeding and use a cream and Tucks pads to relieve discomfort.

During his hearing before the Board, the Veteran testified that he had bleeding but that the only solution was surgery, which his doctors did not recommend.  He observed bleeding at least four times a week.  He had to take medication to soften his stool.

In his August 2013 correspondence, the Veteran reported that his condition had worsened, to include the protrusion and itching of his hemorrhoids. 

During his April 2015 VA examination, the Veteran reported using a suppository.  He continued to have bleeding on toilet tissue 2 to 3 times per week but no significant blood loss.  He reported no functional limitations related to hemorrhoids.  The examiner noted mild or moderate hemorrhoids that were small.

The Board has considered the Veteran's lay statements regarding the discomfort caused by his hemorrhoids.  However, at most, his complaints and the medical evidence support a finding that his condition is moderate in degree.  The medical evidence does not show and the Veteran does not contend that his hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Consequently, the Board finds a compensable rating for hemorrhoids is not warranted.  The appeal is denied.

Regarding extraschedular consideration, the Veteran has submitted no evidence showing that his hemorrhoids have markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

D. Plantar Fasciitis

The Veteran seeks an initial compensable rating for bilateral plantar fasciitis, rated under 38 C.F.R. § 4.73, Diagnostic Code 5310, impairment of Muscle Group X, which encompasses movements of the forefoot and toes and propulsion thrust in walking and involves the intrinsic muscles of the foot.  Disabilities resulting from muscle injuries to Muscle Groups X are classified as slight, moderate, moderately severe, or severe, and are rated as noncompensable (0 percent), 10 percent, 20 percent, and 30 percent, respectively.  38 C.F.R. §§ 4.56(d), 4.73, Diagnostic Code 5310.

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. 4.71a, Diagnostic Code 5284, a general rating criteria for "other foot injuries."  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  In consideration thereof, the Board finds that the Veteran's plantar fasciitis is more appropriately rated under Diagnostic Code 5284 for "other foot injuries".  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Here, the January 2008 VA examination report shows the Veteran described pain in the afternoon and evening after standing and walking for a few hours.  He had lack of endurance and fatiguing.  His symptoms improved when wearing sneakers.  He used shoe inserts, icing, and stretching.  On examination, he had tenderness over the heels, bilaterally and medial mid-foot, related to his plantar fasciitis.  X-rays were normal.

A July 2009 letter from his doctor shows the Veteran had minor symptoms of the feet but that the symptoms became acutely worse a couple of months ago.  Pain was at the heels and was worse after prolonged use.  On examination, pain was worse on the right and radiated.

During his hearing, the Veteran testified that his feet were sore and he described a burning pain on the bottom of his feet, mainly at the ball of his feet.  He wore orthotics and iced his feet.  His feet would worsen after exertion, to include walking.  When getting out of bed, he had to stretch and move his feet around to be able to walk without the burning.

During his April 2015 VA examination, he reported chronic pain in his feet with standing and walking.  No objective symptoms were documented.

Based on the reported pain and the impact of the pain on the Veteran's functional abilities, such as walking and standing, the Board finds an initial 10 percent rating for each foot is warranted under 38 C.F.R. 4.71a, Diagnostic Code 5284 as his symptoms of plantar fasciitis have been moderate in degree.  The Board finds this diagnostic code is more appropriate than rating the disability under 38 C.F.R. § 4.73, Diagnostic Code 5310, since the Veteran's plantar fasciitis was not due to muscular damage from a through and through wound or damage from any other projectile.  38 C.F.R. §§ 4.56.  A rating in excess of 10 percent is not warranted as the medical evidence does not show and the Veteran does not contend that his symptoms of plantar fasciitis of either foot have been moderately-severe.  As noted above, the April 2015 examiner found no objective symptoms.  Thus, based on the Veteran's subjective reports, the Board finds that at most, his bilateral plantar fasciitis is moderate in degree.  To the extent that an initial 10 percent rating for each foot for plantar fasciitis is warranted, the appeal is granted.

Regarding extraschedular consideration, the Veteran has submitted no evidence showing that his bilateral plantar fasciitis has markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

E. Restless Leg Syndrome

The Veteran seeks an initial compensable rating for restless leg syndrome, rated under 38 C.F.R. § 4.124a, Diagnostic Code 8622-8522.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 8622 for neuritis of the musculocutaneous nerve, a 10 percent rating is warranted when for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8622 (2015).  Under Diagnostic Code 8522, mild incomplete paralysis of the musculocutaneous nerve warrants a noncompensable rating; moderate incomplete paralysis warrants a 10 percent rating; and severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis of the musculocutaneous nerve with eversion of foot weakened warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8622.

As noted above, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Thus, the Board also finds that Diagnostic Code 8103 is applicable to the claim.  38 C.F.R. § 4.124a.  Diagnostic Code 8103 provides the rating criteria for convulsive tic.  Ratings of zero, 10 and 30 percent are provided for mild, moderate and severe tic, respectively.  38 C.F.R. § 4.124a.

During the February 2009 VA examination, the Veteran reported that when he was awake and relaxed, he felt the need to move his legs and sometimes he got an ill-defined, tingling sensation in the legs.  This went away if he got up or moved the legs.  Other than that, he had no persistent paresthesias of the feet or the hands.  Since starting medication, the condition had not interfered with daily activity; however, before that he often felt fatigued during the day.  The examiner found that the Veteran's restless leg syndrome was well controlled on medication and did not cause significant disability.

In his notice of disagreement, the Veteran reported that he had to sleep with a pillow to help keep his legs secure and take medication to be able to sleep easier. 

During his testimony, the Veteran testified that the condition kept him awake at night.  He slept about 3 hours at a time.  He said his wife would sleep in another room due to his sleeping pattern of kicking, tossing, and turning.  He indicated that the inability to sleep more than 3 hours caused daytime fatigue, and that after work, he just wanted to sleep.

In February 2013, the Veteran's wife submitted a statement indicating that the Veteran would wake constantly at night and while resting due to kicking, tossing, turning, talking and sometimes screaming in his sleep.

During his April 2015 VA examination, the examiner noted the Veteran had to take medication to control his symptoms.  The Veteran reported some ongoing sensation of legs jumping and kicking that interferes with sleep.  However he had improvement in overall sleep with ropinirole and trazodone.  The examiner found no functional impairment due to the condition.

Based on the foregoing, given the Veteran's symptoms that are more akin to a tic versus incomplete paralysis of the nerves, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 10 percent rating for moderate tics.  A higher rating is not warranted as the VA examiners found the Veteran's disability was well controlled.  Thus, at most, based on the Veteran and his wife's statements, a finding of moderate tic and the assignment of a 10 percent rating is warranted.  To this extent, the appeal is granted.

Regarding extraschedular consideration, the Veteran has submitted no evidence showing that his restless leg syndrome has markedly interfered with his employment status beyond that interference contemplated by the assigned schedular evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that the schedular criteria are adequate for rating his disability and that a remand is not required for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in January 2008, January 2009, and August 2009 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified treatment records.  The Veteran submitted private treatment records and personal statements. 

The Veteran also testified at a July 2012 video conference hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103 (c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans. During the hearing, the VLJ and representative asked the Veteran questions about the etiology and onset of his disability for which he is seeking service connection and about nature and severity of the disabilities for which he is seeking an increased rating.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.
The Veteran was afforded VA medical examinations, as discussed above, which are adequate for rating purposes as the examiners reviewed the claims file, examined the Veteran, and where appropriate, offered opinions supported by rationale.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for acid reflux/hiatal hernia is granted.

Entitlement to service connection for Hepatitis A is denied.

Entitlement to service connection for bilateral hand disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for hypertension with constipation and erectile dysfunction is denied.

Entitlement to an initial compensable rating for a right eye cataract is denied.

Entitlement to an initial compensable evaluation for hemorrhoids is denied.

Entitlement to an initial 10 percent evaluation for plantar fasciitis for each foot is granted.

Entitlement to an initial 10 percent evaluation for restless leg syndrome is granted.



REMAND

The Veteran filed a claim for a TDIU in July 2013.  The RO found the issue moot as he had been granted a combined schedular rating of 100 percent from May 2013.  However, a claim for a TDIU is part and parcel of increased ratings claims and since the issue was raised during the pendency of the appeal for increased ratings for conditions addressed above, the Board finds that the matter should have been adjudicated for entitlement from 2008.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand, the RO must adjudicate entitlement to a TDIU prior to May 2013.  See also, Bradley v. Peake, 22 Vet. App. 208 (2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Adjudicate the Veteran's entitlement to a TDIU prior to May 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


